 


 HR 845 ENR: National Forest System Trails Stewardship Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 845 
 
AN ACT 
To direct the Secretary of Agriculture to publish in the Federal Register a strategy to significantly increase the role of volunteers and partners in National Forest System trail maintenance, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the National Forest System Trails Stewardship Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
Sec. 4. National forest system trails volunteer and partnership strategy.
Sec. 5. Priority trail maintenance program.
Sec. 6. Cooperative agreements.
Sec. 7. Stewardship credits for outfitters and guides.
2.FindingsCongress finds as follows: (1)The National Forest System features a world-class trail system with over 157,000 miles of trails that provide world-class opportunities for hiking, horseback riding, hunting, mountain bicycling, motorized vehicles, and other outdoor activities.
(2)According to the Government Accountability Office, the Forest Service is only able to maintain about one-quarter of National Forest System trails to the agency standard, and the agency faces a trail maintenance backlog of $314 million, and an additional backlog of $210 million in annual maintenance, capital improvements, and operations. (3)The lack of maintenance on National Forest System trails threatens access to public lands, and may cause increased environmental damage, threaten public safety, and increase future maintenance costs.
(4)Federal budget limitations require solutions to National Forest System trail maintenance issues that make more efficient use of existing resources. (5)Volunteers, partners, and outfitters and guides play an important role in maintaining National Forest System trails, and a comprehensive strategy is needed to ensure that volunteers and partners are used as effectively as possible.
3.DefinitionsIn this Act: (1)Administrative unitThe term Administrative Unit means a national forest or national grassland.
(2)Outfitter or guideThe term outfitter or guide means an individual, organization, or business who provides outfitting or guiding services, as defined in section 251.51 of title 36, Code of Federal Regulations. (3)PartnerThe term partner means a non-Federal entity that engages in a partnership.
(4)PartnershipThe term partnership means arrangements between the Department of Agriculture or the Forest Service and a non-Federal entity that are voluntary, mutually beneficial, and entered into for the purpose of mutually agreed-upon objectives. (5)Priority areaThe term priority area means a well-defined region on National Forest System land selected by the Secretary under section 5(a).
(6)SecretaryThe term Secretary means the Secretary of Agriculture. (7)StrategyThe term strategy means the National Forest System Trails Volunteer and Partnership Strategy authorized by section 4(a).
(8)Trail maintenanceThe term trail maintenance means any activity to maintain the usability and sustainability of trails within the National Forest System, including— (A)ensuring trails are passable by the users for which they are managed;
(B)preventing environmental damage resulting from trail deterioration; (C)protecting public safety; and
(D)averting future deferred maintenance costs. (9)VolunteerThe term volunteer means an individual whose services are accepted by the Secretary without compensation under the Volunteers in the National Forests Act of 1972 (16 U.S.C. 558a et seq.). 
4.National forest system trails volunteer and partnership strategy
(a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall publish in the Federal Register a strategy to significantly increase the role of volunteers and partners in trail maintenance. (b)Required elementsThe strategy required by subsection (a) shall—
(1)augment and support the capabilities of Federal employees to carry out or contribute to trail maintenance; (2)provide meaningful opportunities for volunteers and partners to carry out trail maintenance in each region of the Forest Service;
(3)address the barriers to increased volunteerism and partnerships in trail maintenance identified by volunteers, partners, and others; (4)prioritize increased volunteerism and partnerships in trail maintenance in those regions with the most severe trail maintenance needs, and where trail maintenance backlogs are jeopardizing access to National Forest lands; and
(5)aim to increase trail maintenance by volunteers and partners by 100 percent by the date that is 5 years after the date of the enactment of this Act. (c)Additional requirementAs a component of the strategy, the Secretary shall study opportunities to improve trail maintenance by addressing opportunities to use fire crews in trail maintenance activities in a manner that does not jeopardize firefighting capabilities, public safety, or resource protection. Upon a determination that trail maintenance would be advanced by use of fire crews in trail maintenance, the Secretary shall incorporate these proposals into the strategy, subject to such terms and conditions as the Secretary determines to be necessary.
(d)Volunteer liability
(1)In generalSection 3 of the Volunteers in the National Forests Act of 1972 (16 U.S.C. 558c) is amended by adding at the end the following new subsection:  (e)For the purposes of subsections (b), (c), and (d), the term volunteer includes a person providing volunteer services to the Secretary who—
(1)is recruited, trained, and supported by a cooperator under a mutual benefit agreement with the Secretary; and (2)performs such volunteer services under the supervision of the cooperator as directed by the Secretary in the mutual benefit agreement, including direction that specifies—
(A)the volunteer services to be performed by the volunteers and the supervision to be provided by the cooperator; (B)the applicable project safety standards and protocols to be adhered to by the volunteers and enforced by the cooperator; and
(C)the on-site visits to be made by the Secretary, when feasible, to verify that volunteers are performing the volunteer services and the cooperator is providing the supervision agreed upon.. (2)Additional requirementNot later than 2 years after the date of the enactment of this Act, the Secretary shall adopt regulations implementing this section. These regulations shall ensure that the financial risk from claims or liability associated with volunteers undertaking trail maintenance is shared by all administrative units.
(e)ConsultationThe Secretary shall develop the strategy in consultation with volunteer and partner trail maintenance organizations, a broad array of outdoor recreation stakeholders, and other relevant stakeholders. (f)Volunteer and partnership coordinationThe Secretary shall require each administrative unit to develop a volunteer and partner coordination implementation plan for the strategy which clearly defines roles and responsibilities for the administrative unit and district staff, and includes strategies to ensure sufficient coordination, assistance, and support for volunteers and partners to improve trail maintenance.
(g)Report
(1)ContentsThe Secretary shall prepare a report on— (A)the effectiveness of the strategy in addressing the trail maintenance backlog;
(B)the increase in volunteerism and partnership efforts on trail maintenance as a result of the strategy; (C)the miles of National Forest System trails maintained by volunteers and partners, and the approximate value of the volunteer and partnership efforts;
(D)the status of the stewardship credits for outfitters and guides pilot program described in section 7 that includes the number of participating sites, total amount of the credits offered, estimated value of trail maintenance performed, and suggestions for revising the program; and (E)recommendations for further increasing volunteerism and partnerships in trail maintenance.
(2)SubmissionNot later than 3 years after the date of enactment of this Act, the Secretary shall submit the report required by paragraph (1) to— (A)the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate; and
(B)the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives. 5.Priority trail maintenance program (a)SelectionIn accordance with subsections (b) and (c), not later than 6 months after the date of the enactment of this Act, the Secretary of Agriculture shall select no fewer than 9 and no more than 15 priority areas for increased trail maintenance accomplishments.
(b)CriteriaPriority areas shall include a well-defined region on National Forest System land where the lack of trail maintenance has— (1)reduced access to public land;
(2)led to an increase, or risk of increase, in harm to natural resources; (3)jeopardized public safety;
(4)resulted in trails being impassible by the intended managed users; or (5)increased future deferred trail maintenance costs.
(c)RequirementsIn selecting priority areas, the Secretary shall— (1)consider any public input on priority areas received within 3 months of the date of enactment of this Act;
(2)consider the range of trail users (including motorized and non-motorized trail users); and (3)include at least one priority area in each region of the United States Forest Service.
(d)Increased trail maintenance
(1)In generalWithin 6 months of the selection of priority areas under subsection (a), and in accordance with paragraph (2), the Secretary shall develop an approach to substantially increase trail maintenance accomplishments within each priority area. (2)ContentsIn developing the approach under paragraph (1), the Secretary shall—
(A)consider any public input on trail maintenance priorities and needs within any priority area; (B)consider the costs and benefits of increased trail maintenance within each priority area; and
(C)incorporate partners and volunteers in the trail maintenance. (3)Required trail maintenanceUtilizing the approach developed under paragraph (1), the Secretary shall substantially increase trail maintenance within each priority area.
(e)CoordinationThe regional volunteer and partnership coordinators may be responsible for assisting partner organizations in developing and implementing volunteer and partnership projects to increase trail maintenance within priority areas. (f)RevisionThe Secretary shall periodically review the priority areas to determine whether revisions are necessary and may revise the priority areas, including the selection of new priority areas or removal of existing priority areas, at his sole discretion.
6.Cooperative agreements
(a)In generalThe Secretary may enter into a cooperative agreement with any State, tribal, local governmental, and private entity to carry out this Act. (b)ContentsCooperative agreements authorized under this section may—
(1)improve trail maintenance in a priority area; (2)implement the strategy; or
(3)advance trail maintenance in a manner deemed appropriate by the Secretary. 7.Stewardship credits for outfitters and guides (a)Pilot programWithin 1 year after the date of enactment of this Act, in accordance with this section, the Secretary shall establish a pilot program on not less than 20 administrative units to offset all or part of the land use fee for an outfitting and guiding permit by the cost of the work performed by the permit holder to construct, improve, or maintain National Forest System trails, trailheads, or developed sites that support public use under terms established by the Secretary.
(b)Additional requirementsIn establishing the pilot program authorized by subsection (a), the Secretary shall— (1)select administrative units where the pilot program will improve trail maintenance; and
(2)establish appropriate terms and conditions, including meeting National Quality Standards for Trails and the Trail Management Objectives identified for the trail.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 